Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered July 21,1994, convicting him, upon his pleas of guilty, of robbery in the first degree and attempted robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 4 to 8 years, respectively, and order, same court and Justice, entered on or about October 28, 1996, which denied defendant’s motion to vacate the judgment, unanimously affirmed.
The court’s summary rejection of defendant’s claim that his conviction was obtained in violation of his constitutional rights (CPL 440.10 [1] [h]) was appropriate (see, CPL 440.30 [4]). The affidavit submitted was not exculpatory and could not have affected defendant’s decision to plead guilty. We further note that defendant was represented by counsel at the lineup. Concur—Milonas, J. P., Rubin, Tom, Andrias and Colabella, JJ.